Citation Nr: 0902455	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-00 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent disabling 
for residuals of adenocarcinoma of the prostate (hereinafter, 
"prostate cancer").

2.  Entitlement to service connection for alcoholism, to 
include as secondary to anxiety and depression.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Cory L. Carlyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the RO in Lincoln, Nebraska, which granted an increased 
rating of 40 percent disabling for prostate cancer and denied 
service connection for alcoholism.

The Board notes the veteran withdrew his appeal for a rating 
in excess of 30 percent disabling for depression, claimed as 
anxiety, in a November 2007 letter.


FINDINGS OF FACT

1.  The veteran's voiding dysfunction is not characterized by 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day.  

2.  There is no link between alcoholism and a service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent 
disabling for prostate cancer are not met.  See 38 U.S.C. § 
1155, 5107(b); 38 C.F.R. §§ 4.115a, 4.115b (2008).

2.  The veteran's alcoholism was not incurred in or 
aggravated by service and it is not proximately due to or 
aggravated by a service-connected disability.  38 U.S.C. §§ 
1101, 1110, 1111 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file, and has an obligation to provide 
reasons and bases supporting this decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claims.  
The veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

I.  Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008).  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).



A.  Duty to Notify - Increased Rating

A letter dated in January 2007 fully satisfied the duty to 
notify provisions for the elements two and three regarding 
the prostate cancer claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  While this 
letter was not prior to the initial adjudication of this 
issue, any error was rendered harmless by the March 2007 
readjudication and issuance of a supplemental statement of 
the case (SSOC).  .  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  In order to satisfy the first Quartuccio element 
for an increased-compensation claim, section 5103(a)-
compliant notice must meet the following four-part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores 
and does not take the form prescribed in that case.  Failure 
to provide pre-adjudicative notice of any of the duty to 
notify elements is presumed to create prejudicial error, 
which the Secretary must show is non-prejudicial to the 
veteran.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  
The Secretary can show lack of prejudicial harm in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id. at 887-89; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (the list is not an exclusive list of ways that 
error may be shown to be non prejudicial).  In order for the 
Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See Sanders, 487 F.3d at 887-89; see also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

A January 2007 letter requested that the veteran provide 
evidence describing how his disability had worsened.  In 
addition, in July 2006, the veteran submitted evidence 
describing the severity of his prostate cancer and its 
effects on his life.  The Board finds that the notice given 
and the veteran's evidentiary submissions show that he knew 
that the evidence needed to show that his disability had 
worsened and what impact that had on his employment and daily 
life.  As the Board finds the veteran had actual knowledge of 
the requirement, any failure to provide him with adequate 
first-element notice is non-prejudicial.  See Sanders, 487 
F.3d at 889; Vazquez-Flores, 22 Vet. App. 37.  

As to the second element, the Board notes that the veteran is 
service connected for prostate cancer.  As will be discussed 
below, it is rated under the voiding dysfunction provisions 
of 38 C.F.R. § 4.115a.  This is the only DC to rate this 
disability and it is not cross referenced to any other Codes 
for the purposes of evaluation.  Furthermore, there is no 
single measurement or test that is required to establish a 
higher rating.  On the contrary, entitlement to a higher 
disability rating would be satisfied by evidence 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life.  See id.  The Board 
finds that no more specific notice is required of VA and that 
any error in not providing the rating criteria is harmless.  
See Vazquez-Flores, 22 Vet. App. 37.  

As to the third element, the Board notes that the veteran was 
not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant DCs based on the extent and duration of the signs 
and symptoms of his disability and their impact on his 
employment and daily life.  See Vazquez-Flores, 22 Vet. App. 
37.  The Board notes that the ratings schedule is the sole 
mechanism by which a veteran can be rated, excepting only 
referral for extraschedular consideration and special monthly 
compensation.  See 38 C.F.R. Part 4.  Neither the Board nor 
the RO may disregard the schedule or assign ratings apart 
from those authorized by the Secretary and both must apply 
the relevant provisions.  Id.  As such, notice to the veteran 
that the rating schedule will be applied to the 
symptomatology of his disability has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the veteran and cannot 
be changed.  The Board finds that the error in the third 
element of Vazquez-Flores notice is non-prejudicial.  See 
Sanders, 487 F.3d at 889.  

As to the fourth element, the January 2007 letter did provide 
notice of the types of evidence, both medical and lay that 
could be submitted in support of his claim.  Although this 
letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, because he 
had 2 months during which to respond with additional argument 
and evidence before the RO readjudicated the claim and issued 
an additional SSOC in March 2007.  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006).  The Board finds that any harm in 
fourth element notice is non-prejudicial.  See id.; see also 
Sanders, 487 F.3d at 889; Vazquez-Flores, 22 Vet. App. 37.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores and, therefore, Quartuccio, 
are met, and that the VA has discharged its duty to notify as 
to the prostate cancer claim.  See Quartuccio, 16 Vet. App. 
at 187.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to the requirements of Quartuccio, 
16 Vet. App. at 187.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was rescinded by the Secretary during the course 
of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

B.  Duty to Notify - Service Connection

Compliance with the first Quartuccio element in a claim of 
entitlement to service connection requires notice of the 
following five elements prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006); see 
also 38 U.S.C. § 5103(a).  

Prior to initial adjudication of the veteran's alcoholism 
claim, a letter dated in August 2006 gave the veteran both 
second- and third-element notice.  38 U.S.C. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  In a 
July 2006 letter, the veteran established he had actual 
knowledge of the first three parts of the first-element 
Dingess notice and notice of the elements of secondary 
service connection, discussing the effects of these issues to 
his case.  The Board finds this actual notice renders any 
error harmless.  See Dingess, 19 Vet. App. 473.

Because the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot, and no further notice 
is needed.  See Dingess, 19 Vet. App. 473.

C.  Duty to Assist

The Board also concludes VA has satisfied its duty to assist.  
See 38 U.S.C. § 5103A.  The veteran's service medical records 
and VA medical records are in the file.  Private medical 
records identified by the veteran have been obtained, to the 
extent possible.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims which are not now associated 
with the file.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran an appropriate VA examination 
regarding the residuals of prostate cancer in January 2006.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected right prostate cancer since he was last examined.  
See 38 C.F.R. § 3.327(a).  It is the objective symptoms of 
the disability that guide VA's assignment of a rating.  
Regarding the veteran's disability, this is the frequency of 
use of absorbent pads, which is well established by the 
record.  This factor was completely addressed in the VA 
examination, and subsequent letters from the veteran's 
private physician provide the necessary evidence to correctly 
evaluate the veteran's disability.  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95, summary available at 60 
Fed. Reg. 43,186-01 (1995).  The January 2006 examination is 
an adequate base upon which the rating decision stands.  
Other records are consistent with the examination and thus, 
the Board finds that no further action is needed.  

Regarding the alcoholism claim, the veteran was afforded a 
medical examination in February 2007 regarding his 
psychiatric disabilities, to include alcoholism.  Further 
examination or opinion is unnecessary, at a minimum, there is 
no persuasive and competent evidence that the alcoholism may 
be associated with the veteran's connected disability.  This 
is discussed in more detail below. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Increased Rating

The veteran claims he is entitled to a rating in excess of 40 
percent disabling for residuals of prostate cancer.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The Board reviews the veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the 
veteran has timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).  

Prostate cancer is rated in accordance with the criteria set 
forth in 38 C.F.R. § 4.115b, DC 7528 (2008).  Under that 
code, a 100 percent rating is assigned prior to the cessation 
of surgical, X-ray, antineoplastic chemotherapy, or other 
therapeutic procedures.  Id. Note.  Thereafter, if there has 
been no local recurrence or metastasis, the condition is 
rated on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  Id.  The veteran's 
voiding dysfunction predominates, as shown in the VA 
examination from January 2006.  That examination report 
discusses the veteran's continual urine leakage and his 
doctor's July 2006 letter discusses stress incontinence, and 
thus, he is rated under the criteria for voiding dysfunction.  
See id.

Voiding dysfunction is evaluated under 38 C.F.R. § 4.115a 
(2008).  In order to qualify for a rating in excess of 40 
percent, it must be shown that the condition in question 
requires the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times per day.  
Id.  The veteran's doctor's records and VA examination 
records reflect that the veteran changes no more than 2 pads 
per day.  Thus, under the criteria, he does not qualify for a 
rating in excess of 40 percent.  38 C.F.R. § 4.115a.  

The Board has also considered "staging" the periods of the 
veteran's disability but finds assigning different ratings to 
any periods of the veteran's disability to be inappropriate 
in this case.  See Hart, 21 Vet. App. at 510.  When the 
evidence is equally for and against a claim the Board will 
give the veteran the benefit of the doubt; however, when, as 
here, the preponderance of the evidence is against a claim, 
that rule will not apply.  38 U.S.C. § 5107(b); Gilbert, 1 
Vet. App. at 55.  The veteran is not entitled to a rating in 
excess of 40 percent disabling for residuals of prostate 
cancer.

III.  Service Connection

The veteran claims service connection for alcoholism.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  38 C.F.R. 
§ 3.303(b) (2008).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  Id.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C. § 
105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

In the February 2007 VA examination, the examiner stated the 
veteran is diagnosed with alcoholism but that it is not 
caused by nor was it aggravated in service.  See id.   In any 
event, direct service connection for alcoholism is precluded 
by law.  See Sabonis v. Brown, 6 Vet. App. at 429 (1991).

The veteran also claims service connection for alcoholism as 
secondary to anxiety.  

Service connection may be established on a secondary basis 
for disability which is proximately due to, or the result of, 
a service connected disease or injury.  38 C.F.R. § 3.310(a).  
This entails "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service connected 
disability.  Id.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001), held that there can be service connection for 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a service-connected 
disability.  The Federal Circuit also indicated that veterans 
could only recover if they can "adequately establish that 
their alcohol or drug abuse disability is secondary to or is 
caused by their primary service-connected disorder."  The 
Federal Circuit stated that such compensation would only 
result "where there is clear medical evidence establishing 
that the alcohol or drug abuse disability is indeed caused by 
a veteran's primary service- connected disability, and where 
the alcohol or drug abuse disability is not due to willful 
wrongdoing."  In addition, the Federal Circuit found that 38 
U.S.C. § 1110 permits a veteran to received compensation for 
an alcohol-abuse or drug-abuse disability acquired as 
secondary to, or as a symptom of, a veteran's service-
connected disability.  Compensation is precluded in only two 
situations: (1) for primary alcohol abuse disabilities; and 
(2) for secondary disabilities (such as cirrhosis of the 
liver) that result from primary alcohol abuse.  The Federal 
Circuit defined "primary" as meaning an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess. 

The veteran is not currently service-connected for anxiety.  
See Allen, 7 Vet. App. at 448.  Thus, it cannot be the basis 
for secondary service connection for alcoholism.  See id.  
The Board notes the veteran is service-connected for 
depression, itself as secondary to his prostate cancer.  The 
VA examiner, however, noted in a March 2007 addendum to the 
February 2007 VA examination, that the veteran's alcoholism 
was not secondary to or aggravated by his depression.  He 
supported his opinion by noting that the veteran's medical 
history (e.g. chronology of symptoms), among other things, 
would not support the notion that his alcohol dependence is 
secondary to depression.  Thus, secondary service connection 
for alcoholism is denied.  See 38 C.F.R. § 3.310; Allen, 7 
Vet. App. at 448.


ORDER

Entitlement to a rating in excess of 40 percent disabling for 
residuals of prostate cancer is denied.

Entitlement to service connection for alcoholism is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


